Exhibit 99.1 Portfolio overview Summary Excludes Villas on Apache, River Club Apartments and River Walk Townhomes (all sold in April 2011), Campus Club-Statesboro (sold in May 2011), and Pirates Cove (sold in April 2012). Represents average rental revenue per occupied bed for the academic years presented.U Club Townhomes on Woodward (formerly referred to as Studio Green), a 448-bed property purchased in November 2011 that is currently being redeveloped, is excluded from the new property grouping for both periods presented.Includes 11 properties that completed construction and opened for operations in August and September 2012.Includes the following properties: (1) 26 West, a 1,026-bed property purchased in December 2011; (2) The Varsity, a 901-bed property purchased in December 2011; (3) University Heights, a 636-bed property purchased from one of the Fidelity Joint Ventures in January 2012; (4) Avalon Heights, a 754-bed property purchased in May 2012; (5) University Commons, a 480-bed property purchased in June 2012; (6) The Block, a 1,555-bed property purchased in August 2012; and (7) The Retreat, a 780-bed property purchased in September 2012.Also includes University Edge, a 608-bed property thatis subject to a pre-sale agreement and completed construction and opened for occupancy in August 2012.The company is consolidatingthis property for financial reporting purposes and is obligated to purchase the property now that the third-party developer has completed construction of the property. The company plans to close on the purchase of University Edge in October 2012.The company closed on the purchase of this 15-property portfolio in September 2012. Physical Occupancy at September 30,Fall 2012 Initial Rental Rate Change Fall 2012 Final Rental Rate Change Rental Revenue per Occupied Bed for Academic Year2 Property Type Units Beds 2012 20112012/2013 2011/2012 Same Store Wholly-owned Properties 17,910 56,912 97.4% 98.2% 3.5% 3.4%$538.38$520.78 New Wholly-owned Properties3 6,673 20,022 95.5% n/a n/a n/an/an/aNew Development Properties4 1,915 6,703 95.2% n/a n/a n/a n/a n/aNew Acquisition Properties5 2,260 6,740 97.3% n/a n/a n/a n/a n/aCampus Acquisitions Portfolio6 2,498 6,579 93.9% n/a n/a n/a n/a n/a Wholly-owned Properties - Total 24,583 76,934 96.9% 98.2% n/a n/an/an/a On-campus Participating Properties 1,863 4,519 99.6% 99.8%
